Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
            Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-12 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 2 and 5-9 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Lee (10,030,331).
          Lee teaches a steamer or pressing appliance 100 including a body with a handle, a vaporization chamber 120 (figure 1) for producing steam.  A metallic (column 4, line 29, for example) treatment face 210 (figure 2, for example) is provided with steam outlets 211 for passing steam to the article being pressed.  The pressing surface includes a peripheral area including a surface that is parallel to the plane of the pressing surface 210 and a peripheral area that is perpendicular to said pressing surface and forms a protrusion (figure 2 or 3, for example).  The peripheral area with protrusion forms a portion which accommodates at least one accessory 310 which is positioned in front of the peripheral area and configured to come into contact with the article being pressed.  An attachment device 500 (figure 2, for example) is provided for locking or retaining the accessory onto the contact surface of the pressing appliance.  The pressing surface 210 is intended to contact the article and it includes steam outlets along with the accessory at 311, which is also intended to come into contact with the article.             
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bowen (2001/0030183).
          Lee discloses the invention as claimed.  Lee teaches a pressing apparatus including a contact surface with an additional accessory surface which is attachable thereto.  However, Lee does not suggest the accessory surface being attachable by means of magnets.
           Bowen teaches a pressing apparatus including at least one heated surface with an accessory soleplate attachable thereto (paragraph 38).  Further, Bowen teaches the soleplate accessory including a magnet or magnetic attraction for retaining the accessory thereon (paragraph 40).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the attaching system of Lee as including a magnet or magnetic attraction of the accessory to the heated contact surface.  Providing this, would allow a quick means for connecting the accessory without the use of clips or clamps or movable elements.  
ALLOWABLE SUBJECT MATTER
          Claims 4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Serpa, Choi, Lin et al. and Yang et al. and Yan et al. and Spoida et al. illustrate pressing apparatus including heated contact surfaces and attachable accessory surfaces.   




INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732